Citation Nr: 1642785	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  13-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for tinnitus, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2. Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, and from October 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the March 2010 rating decision additionally denied service connection for bilateral hearing loss, chronic fatigue syndrome, fibromyalgia and irritable colon.  However, in a March 2013 VA Form 9, the Veteran appealed the issues of service connection for tinnitus and sleep apnea only.  In addition, the Veteran's August 2015 VA Form 8, Certification of Appeal, and October 2016 Brief only list tinnitus and sleep apnea as the issues on appeal.  Accordingly, the issues of bilateral hearing loss, chronic fatigue syndrome, fibromyalgia and irritable colon syndrome are not under consideration by the Board.

The issue of sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103(a)-compliant notice in October 2009, prior to the initial adverse decision in this case.  Thereafter, the claim was readjudicated in a September 2014 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, the RO obtained VA medical examinations with respect to the Veteran's tinnitus claim on appeal that occurred in January 2010 and September 2014.  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts he has tinnitus as a result of traumatic noise exposure while serving as a tank crewman in the Army.  The Veteran further asserts that his tinnitus is a result of environmental exposure while serving in Iraq.

The Veteran's service treatment records (STRs) include examinations that occurred in July 1979, March 1984, April 1991, June 1996 and March 2001.  On each of these examination reports the physician noted normal ears.  In addition, on all but the March 2001 physical examination report the Veteran denied any ear trouble.  The Board notes that the March 2001 examination did not include a section for reporting ear trouble, and the Veteran denied any hearing loss or recurrent ear infections.

In an October 2009 statement, the Veteran asserted that his tinnitus was due to acoustic trauma including exposure to loud noises and percussion from tank artillery, other artillery, and small arms fire during training and during service in Iraq.

The Veteran underwent a VA examination in January 2010.  The Veteran reported bilateral tinnitus with onset in the late 1990's.  The tinnitus reportedly occurred weekly with episodes lasting an hour in duration.  The Veteran also reported difficulty hearing conversations and the television.  The Veteran further reported military and occupational noise exposure.  During service, the Veteran identified  noise exposure related to work as a tank crewman including exposure to diesel engines, gunfire, explosions and machinery.  Occupational noise exposure included working construction for three years, working in a paper mill for five years with exposure to machinery, and current city water department work exposure including exposure to machinery and power tools.  Recreational noise exposure was denied.   The examiner diagnosed the Veteran with subjective tinnitus and opined that his "intermittent tinnitus is not a result of military noise exposure."  The examiner made this determination based on the onset of symptoms in the late 1990's, after the Veteran had worked in a paper mill.

In an April 2010 Notice of Disagreement, the Veteran asserted that his tinnitus was related to serving in the Gulf War.  In an October 2014 VA Form 9, the Veteran asserted that he was exposed to environmental hazards such as burning oil wells and other breathable toxins during his service in the Gulf War.  The Veteran reiterated this assertion in his August 2015 VA Form 8.

The VA obtained a medical opinion in September 2014 regarding the etiology of tinnitus and environmental exposure related to service during the Gulf War.  The examiner opined that it was not "at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The rationale was that medical literature did not support environmental exposure events as a risk and causal factor for tinnitus.  The examiner further found that tinnitus was a disease with a clear and specific etiology and diagnosis.

Lastly, VA primary care notes dated February 2012 and January 2016 show the Veteran was negative for tinnitus and hearing loss.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  

However, while the Veteran has provided lay statements linking his tinnitus to traumatic noise exposure during service, the Veteran has not asserted experiencing any symptoms during service or experiencing a continuity of symptomology since service.  The Veteran's lay statements have instead placed the date of onset in the late 1990's, years after service.  Moreover, the January 2010 VA audiologist opined that the Veteran's tinnitus was not a result of military noise exposure based on the gap in time between separation from service and onset of his symptoms.  In addition, the examiner considered the Veteran's work in a paper mill in making this determination.  The Board finds this opinion probative as the examiner considered the evidence in the claims file and provided a clear, logical rationale supporting her conclusion.  There is no medical evidence to the contrary.

In addition, in regards to the Veteran's claim that his tinnitus is due to environmental exposure pursuant to 38 U.S.C.A. § 1117, the Board notes that tinnitus is not a medically unexplained chronic multisystem illness of unknown etiology.  It is not a diagnosable chronic multisystem illness with a partially explained etiology.  It is a disease with a clear diagnosis, as stated by the September 2014 VA examiner.  The September 2014 VA examiner opined that it was not "at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The examiner further found that the medical literature did not support a link between environmental exposure and tinnitus.  

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current disability, and lay evidence establishes an in-service event, a causal connection between the current disability and an in-service event does not exist.  Accordingly, the Board finds that the third Shedden requirement has not been met.

Thus, after reviewing the evidence of record the Board finds there is no causal connection between the claimed in-service disease or injury and the current tinnitus disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for tinnitus.  The claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for tinnitus, to include as due to undiagnosed illness or other qualifying chronic disability, is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's sleep apnea claim.  

The Board notes that the Veteran's October 2009 application for compensation asserted service connection for several disabilities, some claimed pursuant to 38 U.S.C.A. § 1117.  However, the application did not list a specific cause for sleep apnea.  

The Board notes the Veteran was afforded a VA examination for chronic fatigue syndrome in January 2010, but not sleep apnea despite having a diagnosis.  During the January 2010 VA examination, the Veteran reported that over the past seven to eight years he had experienced persistent daytime sleepiness and that if he sat still and quietly for twenty to thirty minutes he would likely fall asleep.  He further reported that a sleep study diagnosed him with sleep apnea and he was prescribed a CPAP machine.  The examiner diagnosed the Veteran with sleep apnea but did not provide a medical opinion as to service connection.  Instead, the examiner simply found no evidence of chronic fatigue syndrome.

The Veteran did not asserted service connection for sleep apnea pursuant to 38 U.S.C.A. § 1117 until his April 2010 Notice of Disagreement.  In September 2014, the VA obtained a medical opinion solely regarding the etiology of sleep apnea and environmental exposure related to service during the Gulf War.  The examiner opined that it was not "at least as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The rationale was that the medical literature did not support environmental exposure events as a risk and causal factor for sleep apnea.  The examiner further found that sleep apnea is a disease with a clear and specific etiology and diagnosis.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's sleep apnea.

In addition, a January 2016 VA primary care note shows a diagnosis for obstructive sleep apnea.  The Veteran reported that his symptoms began around 1992 after he came back from service in Iraq.  The physician noted that the Veteran was also diagnosed with posttraumatic stress disorder (PTSD) and that the disorder "may be associated with symptoms of [obstructive sleep apnea]."  The Board further notes that the Veteran's PTSD symptoms include sleep impairment.  For example, a May 2014 VA mental health treatment note shows the Veteran reported having problems sleeping and having nightmares.  In addition, the Veteran's VA medical records show he reported having difficulty staying asleep and that he estimated sleeping five hours on average.  Further, a May 2015 VA PTSD examination found chronic sleep impairment as a symptom of his disorder.

As such, the Board finds that the Veteran's sleep apnea claim includes claims based on secondary service connection and aggravation.  Therefore, a VA examination is needed to address these service-connected theories.



Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.  

2. Then, schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and etiology of his sleep apnea.  The examiner should review pertinent documents in the Veteran's claims file and note in the examination report that such review has been accomplished.  All indicated studies should be completed. 

      The examiner should provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to the Veteran's service, including due to environmental exposure while serving in Southwest Asia?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is secondary to the Veteran's service connected disabilities, including PTSD?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided. 

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated by his service connected disabilities, including PTSD?  If the examiner finds aggravation the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Thereafter, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


